Citation Nr: 0409602	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-09 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a skin disability to 
include psoriasis.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection for 
the residuals of a head injury. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1942 to April 1948.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).  
That decision denied the claims for service connection for 
arthritis and a skin condition as not well grounded, a requirement 
eliminated by the Veterans Claims Assistance Act (VCAA).  So the 
RO readjudicated the claims and denied them on the merits in a 
July 2003 supplemental statement of the case (SSOC).  

As the issues of entitlement to service connection for arthritis 
and a skin condition are not inextricably intertwined with the 
other issue developed for appellate review, a decision has been 
rendered on these issues.  Whereas, unfortunately, the remaining 
issue concerning the petition to reopen the claim for service 
connection residuals of a head injury must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence needed 
to support his claims for service connection for arthritis and a 
skin condition to include psoriasis, and of whose responsibility-
his or VA's, it is for obtaining this supporting evidence, and all 
evidence relevant to these claims has been obtained. 

2.  The evidence does not establish the presence of arthritis in 
service or until many years after service, nor does it establish 
the condition is otherwise related to service in any way.

3.  The evidence does not establish the presence of a skin 
condition, including psoriasis, in service or until many years 
after service, nor does it establish the condition is otherwise 
related to service in any way.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred or aggravated during service and 
may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

2.  A skin condition, including psoriasis, was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of this appeal, the VCAA 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of the 
VCAA and the implementing regulations, to include the notice and 
duty to assist provisions, are applicable to the issues on appeal.  
See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
this decision is incorrect as it applies to cases where, as here, 
the initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, regarding the issue of service connection for 
psoriasis, a substantially complete application was received in 
October 1998.  Regarding the issue of service connection for 
arthritis, a substantially complete application was received in 
October 1999.  Thereafter, in a rating decision dated in February 
2000 these issues were denied as not well grounded.  In November 
2001 and April 2002, the RO provided notice to the claimant 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his or her possession that pertains to the claim.  The 
RO denied the claims on the merits in a July 2003 SSOC, which 
again informed him of the evidence and information necessary to 
substantiate his claims, the information and evidence that he 
should submit personally, and the assistance that VA would provide 
in obtaining evidence and information in support of his claims-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id.  ("The Secretary has failed to demonstrate that, 
in this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant in November 2001 and April 2002 
were not given prior to the first AOJ adjudication of the claim, 
the notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated and an SSOC was provided to 
the appellant in July 2003.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  But see VA General Counsel Opinion (OGC) Prec. 1-
2004 (Feb. 24, 2004) (§ 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim).  The VA General Counsel 
indicated the fourth element mentioned in Pelegrini is mere dictum 
and, as chief legal officer of the Department, the Board is bound 
by the precedent opinions of VA's General Counsel.  See 38 
U.S.C.A. § 7104(c).

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Such notification has been 
accomplished in this case, therefore, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds 
that the passage of the VCAA and the implementing regulations, and 
issuance of applicable Court precedent, does not prevent the Board 
from rendering a decision, at this time, on the issues of service 
connection for psoriasis and arthritis since all notification and 
development needed to render a fair decision on these issues has 
been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Where the veteran has been fully notified and is aware of the type 
of evidence required to substantiate his claims, and where there 
has been extensive factual development of the case indicating that 
no additional assistance would aid in further developing the 
claims, no further development pursuant to the VCAA is required.  
Wensch v. Principi, 15 Vet. App. 362 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (The Secretary is not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claims.

The veteran's service medical records (SMRs) are negative for any 
complaints of or treatment for arthritis or a skin condition, 
including psoriasis.  His military service ended in April 1948.

A VA examination was conducted in December 1976.  The veteran was 
diagnosed with chronic psoriasis of both legs on the pretibial 
regions.  No diagnosis of arthritis was made.  

A May 1979 private progress note contains a diagnosis of bilateral 
degenerative arthritis of the knees.  

A VA orthopedic examination was conducted in May 1980.  The 
examiner noted the veteran had undergone a right knee arthrotomy 
for excision of a torn medial meniscus in 1977 and was 
subsequently informed by a physician that he had arthritis of the 
knee.  The veteran also noted right hip symptomatology due to an 
altered gait.  Psoriasis of the legs was diagnosed.   

A June 1980 private progress note noted a diagnosis of possible 
psoriatic arthritis.  

A February 1982 private general medical history of notes shows 
psoriasis and a history of rheumatism.  An x-ray noted possible 
early osteoarthritis of both knees.  

In a July 1986 progress note, the examiner indicated the veteran 
may need surgery on his left knee in the future.  Psoriasis was 
diagnosed.

A March 1991 private diagnostic summary lists arthritis and 
psoriasis.  

An x-ray study dated in February 1999 diagnosed marked 
degenerative changes in the veteran's hips, knees, and right foot.  
An x-ray study dated in March 1999 diagnosed early degenerative 
disc disease of the cervical spine.  

The veteran contends that he has had psoriasis since service when 
he was stationed in Hawaii in 1945.  He also maintains that the 
general arthritis he has in most of his body is the result of 
service.  The Board notes that he is already in receipt of service 
connection for residuals of a gunshot wound to his right foot with 
retained foreign body.  

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in such 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Stated somewhat 
differently, to establish entitlement to service connection, there 
must be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Certain conditions, including arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable 
by probative evidence to the contrary, however.

The medical evidence of record fails to establish the veteran's 
arthritis or skin condition was incurred during his active 
military service, or that arthritis was manifested to a 
compensable degree of at least 10 percent within one year of 
separation from service.  And none of the clinical treatment 
records contains any medical opinion suggesting any sort of 
possible causal relationship or nexus between the veteran's 
arthritis or skin condition and his active military service 
generally.  In addition, the Board observes that neither his 
arthritis nor his skin condition was diagnosed until many years 
following his discharge from service, without evidence of 
continuity of symptomatology during the interim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed arthritis or a skin 
condition and service, the Board finds that the preponderance of 
the evidence is against the veteran's claim, meaning there is no 
reasonable doubt to resolve in his favor concerning this.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Note also that the statements and testimony by the veteran to the 
effect that his currently diagnosed arthritis and psoriasis were 
incurred in service do not constitute competent medical evidence.  
As a layperson, lacking in medical training and expertise, he is 
not competent to address issues that require expert medical 
opinions, to include medical diagnoses or opinions as to medical 
etiology.  See generally Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  


ORDER

The claim for service connection for arthritis is denied.

The claim for service connection for a skin condition, inclusive 
of psoriasis, is denied.



REMAND

In his substantive appeal (VA Form 9) received in May 2000, the 
veteran stated that he was examined around February 2000 by a 
physician who initially suspected that the veteran had Alzheimer's 
disease, but later ruled this out and determined, instead, that 
his symptomatology was due to his head injury in service.

This, in and of itself, is not competent medical evidence to 
reopen the claim, but it is sufficient to trigger VA's duty to 
notify the veteran of the type of evidence necessary to complete 
his application.  38 U.S.C.A. § 5103(a) (West 2002).

Accordingly, this case is REMANDED to the RO for the following:

1.  Advise the veteran that he should submit the written opinions 
of any physicians, including the one who examined him in or about 
February 2000, who have told him that he suffers from the 
residuals of a head injury sustained in service.  The records 
submitted heretofore do not convey this opinion.

2.  Review the claims file and ensure that all notification and 
development action required by the VCAA is completed.  In 
particular, the RO should ensure that the notification 
requirements and development procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (West  2002) and in 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.

After the veteran and his representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to respond.

3.  Then review the application to reopen the claim for service 
connection for the residuals of a head injury.  If the petition is 
denied, send the veteran and his representative a supplemental 
statement of the case and give them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no action 
until he is further informed. The purpose of this REMAND is to 
obtain further development and ensure due process of law.  No 
inference should be drawn regarding the final disposition of the 
claim as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes). In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



